DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,450,959 to Philippi.
In re claim 1, Philippi teaches a stamping tray comprising: 
a tray body (10) defining a plurality of mounting grooves (30,34) for receiving workpieces to be scrapped (Col. 4, lines 1-18); and 
a base board (28) located on a side of the tray body away from the plurality of mounting grooves; 
wherein: 
each of the plurality of mounting grooves (30,34) defines a through hole (36,40) extending to the base board.

the plurality of mounting grooves (30, 34) is arranged at intervals in the at least one of stamping groove.

Claim(s) 1, 4, 5, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140166657 to Zeng.
In re claim 1, Zeng teaches a stamping tray comprising: 
a tray body (30) defining a plurality of mounting grooves (351) for receiving workpieces to be scrapped; and 
a base board (10) located on a side of the tray body away from the plurality of mounting grooves; 
wherein: 
each of the plurality of mounting grooves (351) defines a through hole (3514) extending to the base board.
In re claim 4, wherein the tray body (30) defines at least one stamping groove (at least Fig. 2); and 
the plurality of mounting grooves is arranged at intervals in the at least one of stamping groove.
Note, it has been interpreted the tray body has two columns, extending in the longitudinal direction, which define the stamping grooves. The plurality of mounting grooves are arranged at (regular) intervals in the stamping grooves.
In re claim 5, wherein: the tray body (30) comprises at least one mounting end (37) and a stamping portion (see Annotated Figure 2, below); 
the at least one stamping groove is defined in the stamping portion; and 
the tray body is mounted on the base board by the at least one mounting end (37).

    PNG
    media_image1.png
    618
    505
    media_image1.png
    Greyscale


In re claim 6, the tray body (30) comprises two mounting ends (37) located at opposite sides of the stamping portion, respectively.
At least two of the mounting ends 37 are located at opposite sides of the stamping portion
In re claim 7, the at least one mounting end comprises a plurality of positioning members (Fig. 2, mounting end 37 has at least two recesses) for mounting the tray body on an external conveying device.
In re claim 8, the at least one mounting end (37) comprises a foolproof member (the surface area of the mounting end adjacent to the recessed area is a foolproof member). 

In re claim 10, Zeng teaches a stamping tray comprising: 

a base board (10) mounted on a side of the tray body away from the plurality of mounting grooves; 
wherein: each of the plurality of mounting grooves defines a through hole (3514) extending to the base board; 
and the tray body (30) is sleeved on the base board (10) by the plurality of through holes.
Note, the term “by” has been given its plain and ordinary meaning as defined by Merriam Webster to mean in proximity to. In other words, the tray body is sleeved to the base board and in proximity to the plurality of through holes.
In re claim 11 each of the plurality of stamping grooves (3513) defines an equal plurality of the mounting grooves (3512).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Zeng in view of US Patent No. 3,578,325 to Weiss.
In re claim 9, Zeng teaches a tray having a plurality of positioning and foolproof members, but does not teach the members are hollow.
Weiss provides a teaching in trays of a mounting portion having hollow members (10, see at least claim 1).
It would have been obvious to one before the effective filing date of the invention to fabricate the positioning and foolproof members of Zeng to be hollow as taught by Weiss which is advantageous for reducing the overall weight of the tray. 

Allowable Subject Matter
Claims 2, 3, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Sakai et al. (US 20030146128) teaches a tray having a plurality of protrusions for absorbing impact, but does not teach or suggest the tray being used in combination with another tray. Since there is no teaching of the tray of Sakai being used in combination with another tray one would not have looked to Sakai to modify the prior art to have protrusions extending through holes to absorb impact.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20110132789 teaches a plurality of mounting grooves. US Patent No. 20100243512 teaches mounting members.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724